---   -~·------~-- -~-   ·--· ·-·----~-------------   .   ---·----- ·---------------   --------~--   --   --




Dismiss; Opinion Filed January 14, 2013.




                                                                    In The
                                       Qrourt of Appeals
                            lliift}f ilistrirl of Wexas at 1llallas
                                                       No. 05-12-01068-CV


                                   VIRGINIA ANN RIPPLEY, AppeUant

                                                                        v.
                                   MICHAEL CURTIS HAIRS, AppeUee


                       On Appeal from the 199tb Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-54722-2011


                                     MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion By Chief Justice Wright

       Before the Court is appellant's January 2, 2013 unopposed motion to dismiss appeal. In the

letter accompanying the motion, appellant states the parties have settled the matter, are entering an

agreed order with the trial court, and have agreed that each party will bear their own costs of the

appeal. We grant appellant's motion and dismiss this appeal. See TEx. R. APP. P. 42.l(a)(l).




121 068F .P05
-----     ....-..-   -
                     ·---~-~   --   ~-
                                         ---   ~--   -~-··-··---   -------------~----··-------~~--------·-----·~--·   ------




                                                                Qinurt nf .Appeals
                                                      lf.ifth, mi.strict nf wexa.s at malla.s
                                                                              JUDGMENT
        VIRGINIA ANN RIPPLEY, Appellant                                                       Appeal from the 199th Judicial District Court
                                                                                              of Collin County, Texas. {Tr.Ct.No. 199-
    No. 05-12-01068-CV                                             V.                         54722-2011).
                                                                                              Opinion delivered by Chief Justice Wright,
        MICHAEL CURTIS HAJRS, Appellee                                                        Justices Lang-Miers and Lewis participating.


            In accordance with this Court's opinion of this date, this appeal is DISMISSED.
    Pursuant to the parties agreement, it is ORDERED that each party bear its own costs of this
    appeal.


        Judgment entered January 14, 2013..